                                                                                                     FILED
                                                                                            2018 Nov-19 PM 01:37
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

AMIT JOSHI,                                      )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )    Case No.: 4:18-cv-00634-KOB-TMP
                                                 )
SCOTT HASSELL,                                   )
                                                 )
       Respondent.                               )

                                 MEMORANDUM OPINION

       This case is before the court on Respondent’s Motion to Dismiss as Moot, filed

November 13, 2018. (Doc. 12). In the motion, Respondent notes Petitioner was released from

ICE custody on November 13, 2018, pursuant to an Order of Supervision. (Doc. 12-1).

       A review of the court record shows that on April 23, 2018, Petitioner filed a petition for

writ of habeas corpus seeking to be released from custody pending his removal to India. (Doc.

1). Because Petitioner has been released on an Order of Supervision, his petition seeking that

very relief is moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003) (“a case must be

dismissed as moot if the court can no longer provide ‘meaningful relief’”); see also Spencer v.

Kemna, 523 U.S. 1, 7-8 (1998) (once a habeas petitioner is released from custody, he must

demonstrate collateral consequences to avoid mootness doctrine). Accordingly, this matter is

due to be dismissed. Khader v. Holder, 843 F. Supp. 2d 1202, 1202 (N.D. Ala. 2011).

       The court will enter a separate Final Order.

       DONE and ORDERED this 19th day of November, 2018.


                                             ____________________________________
                                             KARON OWEN BOWDRE
                                             CHIEF UNITED STATES DISTRICT JUDGE
